Citation Nr: 1803054	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  14-12 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral knee condition.

2.  Entitlement to service connection for bilateral hallux valgus.  

3.  Entitlement to service connection for bilateral tinea pedis.  

4.  Entitlement to service connection for numbness of the right lower extremity, to include as secondary to service-connected lumbar strain.  


REPRESENTATION

Veteran represented by:	Aires Robinson, Agent 


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1976 to December 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran had an informal DRO conference in December 2014.  

In June 2015, after the Veteran filed his substantive appeal with regard to the issue, the RO granted service-connection for a low back condition.  The Veteran did not appeal the determination and the issue is not before the Board.  

The issues of entitlement to service connection for bilateral hallux valgus and entitlement to service connection for tinea pedis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The preponderance of the evidence does not reflect that the Veteran's bilateral knee was incurred in service.  

2.  The preponderance of the evidence reflects that the Veteran has numbness of the right lower extremity due to his service-connected lumbar strain disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5103, 5107 (2012); 38 C.F.R.  §§ 3.102, 3.159, 3.303 (2017).  

2.  The criteria for service connection for numbness of the right lower extremity have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.10 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist  

VA's duty to notify was fulfilled by January 2011, February 2012 and January 2013 letters.  38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records and indicated private treatment records have been obtained.  Hurd v. West, 13 Vet. App. 449, 452 (2000).  

The Veteran was afforded VA examinations in April 2012.  The examinations took into consideration the Veteran's pertinent medical history, his lay assertions and complaints, and a review of the record.  The Board, therefore, finds that the examinations, but for the bilateral foot examination, are adequate for adjudication purposes.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

Thus, the Board finds that the VA has complied with its duty to notify and assist in the development of a claim.  Hence, no further notice or assistance is required to fulfill that duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303 (a), (b), 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2017); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2017).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b) (2017); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

A. Bilateral Knee Condition

The Veteran contends that his bilateral knee disability was incurred in service, and he has continuously endured knee pain since then.  The Veteran has a current diagnosis of the bilateral knee patellofemoral pain syndrome.  Hence, the first element of a service connection claim.  

The Veteran's service treatment (STRs) dated in March 1981 note the Veteran's complaint of bilateral knee pain.  The attending physician noted that the Veteran's knees were tender to palpitation, with the full range of motion (ROM) but not swollen.  The physician also noted: "bilateral knee pain subsided now."  

STRs dated in October 1984 indicate the Veteran's complaints of left knee pain, after falling into a foxhole.  Upon examination, the physician noted no valgus stress, no obvious swelling, no ligamentous laxity and no decreased ROM on flexion at 2 degrees to pain.  The physician's assessment was a contusion.  The Veteran was given crutches and ice and was told to elevate the leg and return in the morning.  STRs dated the next day, indicate that the Veteran returned to the clinic as was instructed, and was diagnosed with left knee "pain resolving."  The physician noted that the Veteran's ROM was increased.  

An August 1983 Report of Medical Report/Separation Examination reveals no knee trouble, and the examiner noted no knee pathology or diagnosis.  

Private treatment notes are silent for complaint, diagnosis or treatment of bilateral knee disability.  

Post service VA treatment notes, however, dated in February 2013 indicate that the Veteran stated that his chronic left knee condition "started [three] years ago," circa 2010.  

The Veteran was afforded a VA examination in April 2012.  The examiner diagnosed the Veteran with knee patellofemoral pain syndrome and concluded that his bilateral knee condition was less likely than not (less than 50 percent probability) incurred in or was caused by the claimed in-service injury, event, or illness.  She rationalized that although 

[t]he Veteran reported having an injury to his left knee when he fell in a foxhole in the service in 1981 and had bilateral knee pain ever since, a clinical note in his service treatment records, showed that he had contusion of his knees.  An X-ray of the knees performed on March 1981, showed that he complained of pain in the lower legs medially since January 1981 and had pain in his knees, on and off.  However, in his separation physical examination [in August 1983], he denied any knee trouble in his questionnaire, and the examiner noted no knee pathology or diagnosis.  Review of his private treatment records in 2010 and 2011 revealed no documentation of chronic knee pain or pathology.  Therefore, this veteran's current bilateral knee conditions are less likely than not due to or a progression of the treatment for both knees in the service.  

The Board finds this opinion most probative against a finding that the Veteran's bilateral knee disability was incurred in service.  The examiner provided a well-reasoned rationale for her conclusion.  Additionally, it provides evidence against a grant of service connection based on continuity of symptoms because it noted that the Veteran denied knee problems in 1983 and that records from 2010 and 2011 showed no knee pathology.  

The Board finds that service connection for a bilateral knee disability must be denied.  Although the Veteran's STRs show complaints and treatment for a knee condition, the physician concluded that the "pain [was] resolving."  Additionally, the probative evidence of record is absent of post-service complaints of a bilateral knee disability until 2013, when the Veteran reported to a VA physician that the pain started "three years ago," 26 years after the Veteran's active service ended.  

The Veteran was released from active duty in December 1984, and the record establishes that the Veteran's bilateral knee was normal at separation.  The post-service treatment records note that the Veteran was first seen February 2013 for complaints of bilateral knee pain.  Significantly, when he sought treatment, he told the physician that his bilateral knee pain started three years prior.  Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

As to the theory of the continuity of symptomology, it not warranted in this case.  The competent evidence of record does not show that the Veteran's bilateral knee symptoms continued after service.  Specifically, the Veteran stated in 2013 that his bilateral knee disability started in 2010 and records from 2010 and 2011 show normal pathology.  

The Veteran asserts that his bilateral knee disability was incurred in service.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Lay persons are competent to provide opinions on some medical issues.  Id. at 435.  However, the specific issue, in this case, determining the etiology of his bilateral knee disability, falls outside the realm of common knowledge of a lay person.  Jandreau, 492 F. 3d at 1377 n.4.  Such a determination requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have the training, experience, or skills to make such a determination.  To the extent that he asserts continuity of symptomology, the record contradicts this, as when he sought treatment in 2013, he reported that his symptoms began three years earlier.  As a result, the Veteran's opinion is not probative.  Further, his assertions were investigated by a competent medical professional, who determined that his disability was not due to service.  

The findings of the April 2012 VA examiner are more probative than the lay evidence.  Therefore, the preponderance of the evidence is against a finding that the Veteran's bilateral knee disability was incurred in or a result of service.  38 C.F.R. § 3.102, 3.303.  The benefit of the doubt rule is not applicable.  38 U.S.C.A § 5107 (b); Gilbert, 1 Vet. App. at 55-57 (1990).  Service connection for a bilateral knee disability is denied.  

B.  Numbness of the Right Lower Extremity

The Veteran contends that the numbness in his right lower extremity is due to his service-connected lumbar strain.  The Veteran has been diagnosed with radiculopathy and peroneal nerve involvement of his right leg.  Further, the Veteran is service-connected for a lumbar strain.  Hence, the first two elements of a secondary service connection claim.  

In an April 2012  VA medical examination of the Veteran's back, the examiner opined that "the [V]eteran's longstanding history of back strain likely contributed to the disc degeneration at L5-S1, the MRI finding of broad-based posterior disc bulging and clinical findings of IVDS with radiculopathy and peroneal nerve involvement of his right leg causing numbness."  There is no medical evidence of record to contradict this opinion.  

The preponderance of the probative evidence of record weighs in favor of the claims of service connection for numbness of the right lower extremity on a secondary basis.  38 C.F.R. § 3.310.  


ORDER

Service connection for a bilateral knee condition is denied.  

Service connection for numbness of the right lower extremity is granted.  


REMAND

The Veteran was afforded a VA examination in April 2012 to determine the likely etiology of his bilateral foot tinea pedis and bilateral foot hallux valgus.  The examiner provided a negative opinion with an insufficient rationale for both the bilateral foot tinea pedis and bilateral foot hallux valgus conditions.  

As the Board finds the rationale inadequate, a remand is needed so an opinion can be obtained that addresses all the Veteran's foot disabilities during the period on appeal.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate clinician for his bilateral foot conditions.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner should provide an opinion as to: 

a.  Whether the Veteran currently has or previously had a bilateral foot condition during the appeal period.  (The appeal period started on December 16, 2010, the date the Veteran filed his claim.)  If not, the examiner should explain this finding.  

b.  For each bilateral foot disability diagnosed, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral foot condition began during active service.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above-requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.  

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow applicable time for a response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


